ORDER
This matter is before the Court upon plaintiffs petition for discretionary review under G.S. 7A-31, filed 29 September 1983. The petition is allowed for the sole purpose of entering the following Order:
The total findings of fact made by the trial court are sufficient to sustain its order of 30 June 1982. Accordingly, so much of the decision of the Court of Appeals as relates to the lack of sufficient findings to support a substantial change of circumstances and which vacates that portion of the trial court’s order entered 30 June 1982 awarding custody of Mark to the father, thus reinstating that portion of the original order awarding custody of Mark to the mother, is reversed. The decision of the Court of Appeals is otherwise affirmed, to the end that the order entered by Judge Robert T. Gash on 30 June 1982 may be reinstated. This cause is remanded to the Court of Appeals for further proceedings not inconsistent with this Order.
By order of the Court in Conference, this 3rd day of November, 1983.
Frye, J.
For the Court